Citation Nr: 1506468	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  12-30 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served on active duty with the United States Army from July 1976 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Jackson, Mississippi.

FINDING OF FACT

The Veteran's service-connected disabilities meet the percentage requirements for the award of a TDIU, and the evidence of record is in relative equipoise as to whether he is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.

CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2014). 

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  The VCAA applies in the instant case.  However, the Board's grant of a TDIU herein represents a complete grant of the benefit sought on appeal. Thus, no further discussion of VA's duty to notify and assist is necessary.

Law and Analysis

The Veteran contends that his service-connected disabilities render him unemployable and that he is therefore entitled to a TDIU.  The Board notes that, generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2014).

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met.  Id.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, and disabilities resulting from a common etiology or a single accident or disabilities affecting a single body system will be considered as one disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where a veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may not be given to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Effective August 25, 2006, service connection has been in effect for the following disabilities: flat feet rated as 30 percent disabling; tenosynovitis of the left ankle, rated as 20 percent disabling; posttraumatic degenerative joint disease with chronic synovitis of the right ankle, rated as 10 percent disabling; chondromalacia of the left knee, rated as 10 percent disabling; degenerative joint disease of the right knee, rated as 10 percent disabling; vasomotor rhinitis, rated as 10 percent disabling; and seborrheic dermatitis of the face, ears, eyebrows and scalp rated as noncompensably disabling.  The Board has considered the fact that the Veteran's service-connected flat feet, right and left ankle disabilities, and right and left knee disabilities, affect his bilateral lower extremities, and thus the combined rating for these disabilities may be considered a single disability rating for purposes of satisfying the threshold criteria for TDIU under section 4.16(a)(1).  Combined, these disabilities have been rated at 60 percent disabling from August 25, 2006, with consideration of the bilateral factor, and thus, they satisfy the requirement of having a single disability rated at least 40 percent disabling.  See 38 C.F.R. §§ 4.16(a), 4.25 (combined ratings table) and 4.26 (bilateral factor).  When combined with the vasomotor rhinitis disability rated at 10 percent, the result is a 70 percent combined disability rating.  Thus, the Veteran's clearly satisfies the requirements of § 4.16(a) for consideration of his entitlement to a TDIU, that is, without having to resort to the extra-schedular provisions of § 4.16(b).

Effective August 20, 2010, the RO assigned a 30 percent disability rating to the Veteran's adjustment disorder with depressed mood, and by doing so, the combined disability rating was increased from 70 percent to 80 percent.  

What remains to be determined is whether the Veteran's service connected disabilities render him unemployable.

The Board has considered the Veteran's assertions regarding his functional impairment due to his service-connected disabilities.  However, the evidence must still show that he is unable to pursue a substantially gainful occupation due to his service-connected disabilities.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran reports being unable to secure and follow any substantially gainful occupation due to his service-connected flat feet and degenerative arthritis.  He indicated that his longest period of continuous employment was from 1998 to 2001 as a repairman.  He last worked full time in 2001. See VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

Of record are clinical findings that lend support to an award of a TDIU.  A decision from the Social Security Administration (SSA), reflects that in December 2004, it was determined that the Veteran had not engaged in substantial gainful activity since July 2001 due to chondromalacia of the left knee, but was additionally limited by nonservice-connected inflammatory myopathy involving both upper extremities.  His arthritic condition impaired his ability to use his hands and his left knee condition made him unable to work in a position that required walking or standing.  Because of distractibility issues caused by pain and the side-effects of medication, the Veteran was also unable to interact with the general public more than occasionally, regardless of whether that interaction is in person or over the telephone, impacting his effectiveness in a sedentary position.  He required frequent breaks (averaging 15 minutes or more per hour throughout the course of the workday) because of various problems with pain and fatigue.  The SSA found the Veteran's allegations of disability credible and consistent and determined that he had the residual functional capacity for less than the full range of "sedentary" exertional work, was unable to perform any past relevant work, and did not have any acquired work skills that were transferable to the skilled or semi-skilled work activities of other work.  Considering the Veteran's age, education, work experience, and residual functional capacity, there were no jobs that existed in significant numbers in the national economy that he could perform.  

The Veteran was afforded VA examinations in 2012 during which his service-connected disabilities were evaluated individually as to their impact on his employability.  The examiners' opined that individually, his service-connected disabilities did not preclude sedentary employment.  See VA Mental Disorder, Skin, Sinusitis, General Medical, Feet, and Ankle Exams, dated May 23, 2012 and June 5, 2012.  

However, the Board notes that the VA examiners only addressed the functional impairment associated with individual service-connected disabilities, not the collective impact of all such disabilities.  Under the circumstances of this particular case, the Board finds, that at the very least, the evidence is in approximate balance as to whether the collective impact of his service-connected disabilities would render him unable to sustain substantial gainful employment. 

Although the criteria used by the SSA are not the same as VA criteria for an award of TDIU, and the SSA determination is not binding on VA, such determinations are probative evidence supporting entitlement to a TDIU.  See, e.g., Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); Martin v. Brown, 4 Vet. App, 136 140 (1993).  Moreover, there is no adequate reason to reject the SSA determination that is favorable to the Veteran's TDIU claim.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole); Evans v. West, 12 Vet. App. 22, 26 (1998).  

The record demonstrates that the Veteran is impaired by the limitations of his pain, fatigue, and the side effects of his medications, and the Board finds that looking at the overall impact all of his service-connected disabilities, it is unlikely that he is capable of maintaining anything other than marginal employment given his significant service-connected impairment and long absence from the labor force since 2001.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) ("applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  In light of the above, Board resolves all benefit of the doubt in the Veteran's favor and finds that the evidence of record supports the grant of TDIU.  

	(CONTINUED ON NEXT PAGE)


ORDER

TDIU is granted, subject to the statutes and regulations governing the payment of monetary awards.



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


